APPENDIX X

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_ JAIMARIA BODOR, ET AL.

 

CIVIL ACTION
. Vv, .
MAXIMUS FEDERAL SERVICES, Do
INC, . : NO, 19-5787
| _ ORDER
AND NOW, this Day of , 20, itis hereby

ORDERED that the application of STUART T, ROSSMAN __, Esquite, to practice in this

court pursuant to Local Rule of Civil Procedure 83,5,2(b) is

 

[[]_ DENIED,

 

 

 
IL SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

The undersigned member of the bar of the United States District Court for the Eastern
District of Pennsylvania hereby moves for the admission of __ STUART T. ROSSMAN to
practice in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or
after reasonable inquiry believe) that the applicant is a member in good standing of the above-
referenced state and federal courts and that the applicant’s private and personal character is good. I
certify that this application form was on this date mailed, with postage prepaid, to all interested

 

 

counsel, ( -
CARY L. FLITTER AY | ocT 1431 35047
Sponsor’s Name Sponsor’s Signature Admission date Attorney

Identification No.

SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:

FLITTER MILZ, P.C., 450 N. NARBERTH AVE.,, SUITE 1010, NARBERTH PA 19072

610-822-0782

 

Sworn and subscribed before me this

DH Day of Feb , 208.20
/) p ha
i / SAL fi n~ | 4 /

LgINntg ?
Zev isrg

  

 

Commonwealth of Pennsylvania - Notary Seal
OMEIKIEA LORENZANO-WEBSTER - Notary Public
Philadelphia County
My Commission Expires Mar 26, 2023
Commission Number 1097859

 

 

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Civil Action No# 19-5787

APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRA CTL CE IN THIS COURT PURSUANT TO
LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

L_APPLICANT’S STATEMENT.

 

1, ! STUART T. ROSSMAN the undersigned, am an attorney who is not currently admitted to
either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this court
pursuant to Local Rule of Civil Procedure 83,5,2(b), and anv submitting a check, number, 21 aS 2. , for the $40.00 adinission

 

 

 

 

 

 

fee,

A. | state that | am currently admitted to practice in the following state jurisdictions:
MASSACHUSETTS ia /a\ 118 BBO #430640

(State where admitted) (Admission date) (Attorney Identification Number)
(State where admitted) (Admission date) (Attorney Identification Number)
(State where admitted) (Admission date) (Attorney Identification Number)

B. | state that | am currently admitted to practice In the following federal jurisdictions:

U5, Chea s Cou Uae?

 

 

 

 

 

 

D, MASS 1aq4
(Court where admitted) (Admission date) (Attorney Identification Number) US Syee ae Lootr9@)
tari ee Css, oes SP gga (g,008)

Ist Circuit (a7 4 Lo 2 C.¢ Colt Cae (aove)
Court where admitted Admission date Attorney Identification Number vue

( ) ( ) ( y ) Ly? Ce Cory (pon)

9th Circuit 2.004 WO. NY. NS, wr (ae \\)

(Court where admitted) (Admission date) (Attorney Identification Number)

Cc. I state that I am at present a member of the aforesaid bars in good standing, and that I will demean myself as an attorney of

this court uprightly and according to law, and that I will support and defend the Constitution of the United States,

Iam entering my appearance for J aimaria Bodor

 

 

(Applicant’s Signature)
a/14 (20

 

(Date)

APPLICANT'S FIRM NAME / ADDRESS / TELEPHONE NUMBER:
National Consumer Law Center, 7 Winthrop Square, 4th Fl, Boston, MA 02110
617-542-8010

 

 

 

Sworn and subscribed before me this

$4, “Day of FeRRUAC/20922 MARIBETH_ PERRY

ft NOTARY PUBLIC
LEN, - Commonwealth of Massachusetts

t
Notary Public / ZF My Cor Sy ep aries 10/04

 
IN. THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR, ET AL.

CIVIL ACTION
Vv.
MAXIMUS FEDERAL SERVICES, INC.
NO; 19-5787
CERTIFICATE OF SERVICE

 

I declare under penalty of perjury that a copy of the application of ___ STUART T. ROSSMAN

Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83,5.2(b) and the relevant

proposed Order which, if granted, would permit such practice in this court was served as follows:

Ryan L. DiClemente, Esquire, Saul Ewing Arnstein & Lehr, LLP

 

650 College Road East, Suite 400

 

Princeton, NJ 08540-6603

 

LL Wah

Signature of Attorney
CARY L. FLITTER’

 

Name of Attorney
STUART T. ROSSMAN

 

‘Name of Moving Party

 

Date

 
